DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 04/16/2021.  Claims 1 – 20 are examined.

Claim Objections
Claims 10 and 18 are objected to because of the following informalities:  
Claim 10, l. 3 “from the inner liner” is believed to be in error for --from the annular inner liner-- to maintain consistency within the claim.
Claim 10, l. 4 “upstream end of the inner and outer liners” is believed to be in error for --upstream end of the annular inner liner and the annular outer liner-- to maintain consistency within the claim.
Claim 10, l. 6 “the dome including an” is believed to be in error for --the annular dome including an-- to maintain consistency within the claim.
Claim 18, ll. 10 - 11 “less than 40 degrees; the secondary swirler” is believed to be in error for --less than 40 degrees; and the secondary swirler--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the second vane angle is about 30 to about 50 degrees greater than the first vane angle” in Claims 8 and 16 is a relative term which renders the claim indefinite. The term “numerical value of the first vane angle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since the numerical value of the second vane angle is relative to the numerical value of the first vane angle, the range of numerical values of the second vane angle is indefinite because the numerical value of the first vane angle is undefined in the independent claims and the dependent claims.  
The term “the second vane angle is about 30 to about 50 degrees less than the first vane angle” in Claims 9 and 17 is a relative term which renders the claim indefinite. The term “numerical value of the first vane angle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since the numerical value of the second vane angle is relative to the numerical value of the first vane angle, the range of numerical values of the second vane angle is indefinite because the numerical value of the first vane angle is undefined in the independent claims and the dependent claims.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graves (5,966,937).
Regarding Claims 1 and 10, Graves discloses, in Figs. 1 – 6, all the claimed limitations including (Claim 1) a swirler apparatus (10 – Fig. 1) for a combustor (102 – Fig. 6), comprising: (Claim 10) a combustor (102 – Fig. 6) for a gas turbine engine (Col. 7, ll. 20 - 30), comprising: an annular inner liner (radially inner portion closest to center line); an annular outer liner (radially outer portion farthest from center line) spaced apart from the inner liner (shown in Fig. 6); a domed end disposed at an upstream end of the inner and outer liners (shown in Fig. 6), the domed end including an annular dome (Col. 7, ll. 20 – 30 the annular combustor had an annular dome); the dome including an annular array of swirler assemblies (a plurality of fuel injectors 10 were circumferentially spaced around the annular dome and each fuel injector had a swirler assembly), each swirler assembly (Claims 1 and 10) primary (28) and secondary (30) swirlers disposed axially adjacent to each other along a swirler centerline (shown in Figs. 1 and 2); the primary swirler (28) including a plurality of primary swirl vanes (28) arrayed around the swirler centerline (shown in Figs. 1 and 4), each primary swirl vane (28) including opposed sides bounded between opposed forward (edge adjacent to 16 – Figs. 1 and 2 or 43 – Fig. 5) and aft (edge adjacent to 14 – Fig. 1 or 18 – Fig. 2 or 41 – Fig. 5) edges and opposed leading (radially outer edge of vane) and trailing (radially inner edge of vane) edges, wherein the forward edge (edge adjacent to 16, 43 – Fig. 5) is oriented at a first vane angle (Col. 6, ll. 45 – 47 disclosed a first vane angle of 27.4°) with respect to a radial direction; wherein the aft edge (edge adjacent to 14 – Fig. 1 or 18 – Fig. 2 or 41 – Fig. 5) is oriented at a second vane angle Col. 6, ll. 45 – 47 disclosed a second vane angle of 17.5°) with respect to the radial direction; wherein the second vane angle (17.5°) is different from the first vane angle (27.4°); and the secondary swirler (30) including a plurality of secondary swirl vanes (30) arrayed around the swirler centerline (shown in Fig. 1).
Regarding Claim 18, Graves discloses, in Figs. 1 – 6, all the claimed limitations including a swirler apparatus (10 – Fig. 1) for a combustor (102 – Fig. 6), comprising: primary (28) and secondary (30) swirlers disposed axially adjacent to each other along a swirler centerline (shown in Figs. 1 and 2); the primary swirler (28) including a plurality of primary swirl vanes (28) arrayed around the swirler centerline (shown in Figs. 1 and 4), each primary swirl vane (28) including opposed sides bounded between opposed forward (edge adjacent to 16 – Figs. 1 and 2 or 43 – Fig. 5) and aft (edge adjacent to 14 – Fig. 1 or 18 – Fig. 2 or 41 – Fig. 5) edges and opposed leading (radially outer edge of vane) and trailing (radially inner edge of vane) edges, wherein the forward edge (edge adjacent to 16, 43 – Fig. 5) is oriented at a first vane angle (Col. 6, ll. 45 – 47 disclosed a first vane angle of 27.4°) with respect to a radial direction of less than 40 degrees; wherein the aft edge (edge adjacent to 14 – Fig. 1 or 18 – Fig. 2 or 41 – Fig. 5) is oriented at a second vane angle Col. 6, ll. 45 – 47 disclosed a second vane angle of 17.5°) with respect to the radial direction of less than 40 degrees; and the secondary swirler (30) including a plurality of secondary swirl vanes (30) arrayed around the swirler centerline (shown in Fig. 1).


Claims 18 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (2007/0028624A1).

Regarding Claim 18, Hsieh discloses, in Figs. 1, 2, and 20 – 23, all the claimed limitations including a swirler apparatus (400 – Fig. 20) for a combustor (26 – Figs. 1 and 2), comprising: primary (408 – Fig. 20) and secondary (411) swirlers disposed axially adjacent to each other along a swirler centerline (120); the primary swirler (408) including a plurality of primary swirl vanes (414 – Fig. 23) arrayed around the swirler centerline (120), each primary swirl vane (414) including opposed sides bounded between opposed forward (edge adjacent to 403 – Fig. 20) and aft (edge adjacent to 411 – Fig. 20) edges and opposed leading (radially outer edge of vane) and trailing (radially inner edge of vane) edges, wherein the forward edge (edge adjacent to 403 – Fig. 20) is oriented at a first vane angle (Para. [0116] disclosed a first vane angle ranging between 0° to 60°) with respect to a radial direction of less than 40 degrees (0° to 60° encompassed the range of less than 40°); wherein the aft edge (edge adjacent to 411 – Fig. 20) is oriented at a second vane angle (Para. [0116] disclosed a first vane angle ranging between 0° to 60°) with respect to the radial direction of less than 40 degrees (0° to 60° encompassed the range of less than 40°); and the secondary swirler (411) including a plurality of secondary swirl vanes (416 – Fig. 22) arrayed around the swirler centerline (120).
Re Claim 19, Hsieh discloses the invention as claimed and as discussed above, including wherein the first vane angle is about 10 to about 20 degrees; and the second vane angle is about 10 to about 20 degrees.  Para. [0116] disclosed the vane angle ranging between 0° to 60° which encompassed the claimed range of “about 10 to about 20 degrees”.  Furthermore, the broadest reasonable interpretation includes the first vane angle being equal to the second vane angle, i.e., no axial twist in the radial swirler vane.  No axial twist in the radial swirler vane which was the standard arrangement for radial swirler vanes in the combustion art
Re Claim 20, Hsieh discloses the invention as claimed and as discussed above, including wherein the first vane angle is equal to the second vane angle [Interpreted as no axial twist in the radial swirler vane which was the standard arrangement for radial swirler vanes in the combustion art.].  Para. [0116] disclosed the vane angle ranging between 0° to 60° which meant that the first vane angle was equal to the second vane angle, i.e., no axial twist in the radial swirler vane.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogden et al. (6,932,093) in view of Graves (5,966,937).
Regarding Claims 1 and 10, Ogden teaches, in Figs. 1 - 4, the invention as claimed, including (Claim 10) a combustor (310 – Fig. 4) for a gas turbine engine (10 – Fig. 1), comprising: an annular inner liner (306 – Fig. 4); an annular outer liner (304 – Fig. 4) spaced apart from the inner liner (306); a domed end (308) disposed at an upstream end of the inner (306) and outer (304) liners, the domed end (308) including an annular dome (Col. 4, ll. 15 - 30); the dome including an annular array of swirler assemblies (Fig. 2), each swirler assembly having (Claim 1) a swirler apparatus (Fig. 2) for a combustor (310 – Fig. 4), comprising: (Claims 1 and 10) primary (134) and secondary (132) swirlers disposed axially adjacent to each other along a swirler centerline (82); the primary swirler (134) including a plurality of primary swirl vanes (134) arrayed around the swirler centerline (82), each primary swirl vane (134) including opposed sides bounded between opposed forward (138) and aft (118) edges and opposed leading (radially outer edge of vane) and trailing edges (radially inner edge of vane); and the secondary swirler (132) including a plurality of secondary swirl vanes (132) arrayed around the swirler centerline (82).
Ogden is silent on wherein the forward edge is oriented at a first vane angle with respect to a radial direction; wherein the aft edge is oriented at a second vane angle with respect to the radial direction; and wherein the second vane angle is different from the first vane angle.
Graves teaches, in Figs. 1 – 6, a similar swirler apparatus having a plurality of primary swirl vanes (28 – Fig. 4) arrayed around the swirler centerline (shown in Fig. 1) wherein the forward edge is oriented at a first vane angle (line B in Fig. 4) with respect to a radial direction; wherein the aft edge is oriented at a second vane angle (line C in Fig. 4) with respect to the radial direction; and wherein the second vane angle is different from the first vane angle (as shown in Fig. 4, line B and line C were not parallel, Col. 7, ll. 15 - 20).  Graves teaches, in table between Col. 6, ll. 10 – 25 and Col. 6, ll. 40 – 50, that the first vane angle (line B in Fig. 4, the ‘top portion’ 43 corresponded to the recited ‘forward edge’) was approximately 27.4° and that the second vane angle (line C in Fig. 4, the ‘base portion’ 41 attached to ring 42 corresponded to the recited ‘aft edge’) was approximately 17.5°.  Graves teaches, in Col. 5, l. 60 to Col. 6, l. 40, that adjusting the swirl vane twist, i.e., difference between the first vane angle and the second vane angle, facilitated controlling the swirl angle profile (shown in Fig. 3) of the swirled air downstream of said swirler vanes.
Therefore, the swirl vane twist, i.e., difference between the first vane angle and the second vane angle, was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that adjusting the swirl vane twist, i.e., difference between the first vane angle and the second vane angle, facilitated controlling the swirl angle profile of the swirled air downstream of said swirler vanes.  Therefore, since the general conditions of the claim, i.e. that swirl vanes had a twist (difference between the first vane angle and the second vane angle), were disclosed in the prior art by Graves, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the primary swirl vanes of Ogden to have a forward edge oriented at a first vane angle with respect to a radial direction, the aft edge oriented at a second vane angle with respect to the radial direction, wherein the second vane angle is different from the first vane angle, taught by Graves, to control the swirl angle profile of the swirled air downstream of said swirler vanes.
It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Re Claims 2 and 11, Ogden, i.v., Graves, teaches the invention as claimed and as discussed above, and Ogden further teaches a ferrule (154) disposed upstream of the primary swirler (134).
Re Claims 3 and 12, Ogden, i.v., Graves, teaches the invention as claimed and as discussed above, and Ogden further teaches wherein the ferrule (154) includes a plurality of purge slots (Fig. 2 open passages through the hatched portion of the ferrule parallel to the swirler centerline (82), compare Ogden – Fig. 2 with Applicant’s Fig. 3 purge slots (104)) in fluid communication with the primary swirler (134).
Re Claims 4 and 13, Ogden, i.v., Graves, teaches the invention as claimed and as discussed above, and Ogden further teaches a venturi body (90, 100, 102) disposed downstream of the primary swirler (134).
Re Claim 5, Ogden, i.v., Graves, teaches the invention as claimed and as discussed above, and Ogden further teaches a flare cone (75) disposed downstream of the secondary swirler (132).
Re Claims 6 and 14, Ogden, i.v., Graves, teaches the invention as claimed and as discussed above; except, wherein the first vane angle is about 0 degrees to about 10 degrees; and the second vane angle is about 40 degrees to about 50 degrees.
As discussed in the Claims 1 and 10 rejection above, Graves teaches, in table between Col. 6, ll. 10 – 25 and Col. 6, ll. 40 – 50, that the first vane angle (line B in Fig. 4, the ‘top portion’ 43 corresponded to the recited ‘forward edge’) was approximately 27.4° and that the second vane angle (line C in Fig. 4, the ‘base portion’ 41 attached to ring 42 corresponded to the recited ‘aft edge’) was approximately 17.5°.  Graves teaches, in Col. 5, l. 60 to Col. 6, l. 40, that adjusting the swirl vane twist, i.e., difference between the first vane angle and the second vane angle, facilitated controlling the swirl angle profile (shown in Fig. 3) of the swirled air downstream of said swirler vanes.
Therefore, the swirl vane twist, i.e., difference between the first vane angle and the second vane angle, was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that adjusting the swirl vane twist, i.e., difference between the first vane angle and the second vane angle, facilitated controlling the swirl angle profile of the swirled air downstream of said swirler vanes.  Therefore, since the general conditions of the claim, i.e. that swirl vanes had a twist (difference between the first vane angle and the second vane angle), were disclosed in the prior art by Graves, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the primary swirl vanes of Ogden to have the first vane angle be about 0 degrees to about 10 degrees and the second vane angle be about 40 degrees to about 50 degrees, to control the swirl angle profile of the swirled air downstream of said swirler vanes.
It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Re Claims 7 and 15, Ogden, i.v., Graves, teaches the invention as claimed and as discussed above, and Ogden further teaches a ferrule (154) disposed upstream of the primary swirler (134).  Ogden, i.v., Graves, as discussed above is silent on the ferrule being free of purge slots.
It has been held that omission of an element and its function is obvious if the function of the element is not desired, In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient); MPEP 2144.04(II)(A).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ogden, i.v., Graves, to have the ferrule be free of purge slots when the function of the purge slot was not desired.
Re Claims 8, 9, 16, and 17, Ogden, i.v., Graves, teaches the invention as claimed and as discussed above; except, (Claims 8 and 16) wherein the second vane angle is about 30 to about 50 degrees greater than the first vane angle (Claims 9 and 17) wherein the second vane angle is about 30 to about 50 degrees less than the first vane angle.  Examiner notes that Claims 8 and 16 recite the opposite limitations of Claims 9 and 17.  Therefore, the claimed ranges of the second vane angles are not critical to the claimed invention as both options perform equally well and none of the options exhibits an advantage over the other option.
As discussed in the Claims 1 and 10 rejection above, Graves teaches, in table between Col. 6, ll. 10 – 25 and Col. 6, ll. 40 – 50, that the first vane angle (line B in Fig. 4, the ‘top portion’ 43 corresponded to the recited ‘forward edge’) was approximately 27.4° and that the second vane angle (line C in Fig. 4, the ‘base portion’ 41 attached to ring 42 corresponded to the recited ‘aft edge’) was approximately 17.5°.  Graves teaches, in Col. 5, l. 60 to Col. 6, l. 40, that adjusting the swirl vane twist, i.e., difference between the first vane angle and the second vane angle, facilitated controlling the swirl angle profile (shown in Fig. 3) of the swirled air downstream of said swirler vanes.
Therefore, the swirl vane twist, i.e., difference between the first vane angle and the second vane angle, was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that adjusting the swirl vane twist, i.e., difference between the first vane angle and the second vane angle, facilitated controlling the swirl angle profile of the swirled air downstream of said swirler vanes.  Therefore, since the general conditions of the claim, i.e. that swirl vanes had a twist (difference between the first vane angle and the second vane angle), were disclosed in the prior art by Graves, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the primary swirl vanes of Ogden to have (Claims 8 and 16) wherein the second vane angle is about 30 to about 50 degrees greater than the first vane angle (Claims 9 and 17) wherein the second vane angle is about 30 to about 50 degrees less than the first vane angle, to control the swirl angle profile of the swirled air downstream of said swirler vanes.
It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741